
	
		II
		110th CONGRESS
		1st Session
		S. 1995
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mr. Salazar (for
			 himself, Mr. Chambliss,
			 Mr. Tester, Mr.
			 Isakson, and Mr. Burr)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  tax on beer to its pre-1991 level.
	
	
		1.Repeal of 1990 tax increase
			 on beer
			(a)In
			 generalParagraph (1) of section 5051(a) of the Internal Revenue
			 Code of 1986 (relating to imposition and rate of tax on beer) is amended by
			 striking $18 and inserting $9.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to beer
			 removed for consumption or sale, or beer imported into the United States, after
			 the date of the enactment of this Act.
			
